     Case 1:13-cv-00918-FJS-CFH Document 194 Filed 08/19/21 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DANNY DONOHUE, as President of the
Civil Service Employees Association, Inc.,
Local 1000, AFSCME, AFL-CIO; CIVIL
SERVICE EMPLOYEES ASSOCIATION,
INC., LOCAL 1000, AFSCME, AFL-CIO;
WILLIAM COLEMAN, individually and on
behalf of all others similarly situated; WILLIAM
MILLER, individually and on behalf of all
others similarly situated; JOHN METZGIER,
individually and on behalf of all others similarly
situated; and JACK WIEDEMAN, individually
and on behalf of all others similarly situated,

                            Plaintiffs,

                     v.                                          1:13-CV-918
                                                                  (FJS/CFH)
                                                                  (Lead Case)
THOMAS J. MADISON, JR., in his official capacity
as Executive Director of the New York State Thruway
Authority and the New York State Canal Corporation;
CARLOS MILLAN, in his official capacity as Director
of Employee Relations and Employee Safety, New York
State Thruway Authority and New York State Canal
Corporation; BRIAN U. STRATTON, in his official capacity
as Director of the New York State Canal Corporation;
HOWARD P. MILSTEIN, in his official capacity as Chairman
of New York State Thruway/Canal Corporation Board of
Directors; E. VIRGIL CONWAY, in his official capacity as
Board Member of the New York State Thruway/Canal
Corporation Board of Directors; NEW YORK STATE
THRUWAY AUTHORITY; NEW YORK STATE CANAL
CORPORATION; DONNA J. LUH, in her official capacity
as Vice-Chairman of New York State Thruway/Canal
Corporation Board of Directors; RICHARD N. SIMBERG,
in his official capacity as Board Member of the New York State
Thruway/Canal Corporation Board of Directors; BRANDON
R. SALL, in his official capacity as Board Member of the New
York State Thruway/Canal Corporation Board of Directors; J.
DONALD RICE, JR., in his official capacity as Board Member of
the New York State Thruway/Canal Corporation Board of
     Case 1:13-cv-00918-FJS-CFH Document 194 Filed 08/19/21 Page 2 of 12




Directors; and JOSE HOLGUIN-VERAS, in his official capacity
as Board Member of the New York State Thruway/Canal
Corporation Board of Directors,

                           Defendants,


DANNY DONOHUE, as President of the Civil Service
Employees Association, Inc., Local 1000, AFSCME, AFL-CIO;
CIVIL SERVICE EMPLOYEES ASSOCIATION, INC.,
LOCAL 1000, AFSCME, AFL-CIO; JOHN DELLIO,
individually and on behalf of all others similarly situated;
MICHAEL BOULERIS, individually and on behalf of all
others similarly situated; MAUREEN ALONZO, individually
and on behalf of all others similarly situated; and MARCOS
DIAMANTATOS, individually and on behalf of all others
similarly situated,

                           Plaintiffs,

                    v.                                                1:13-CV-920
                                                                       (FJS/CFH)

THOMAS J. MADISON, JR., individually and in his
official capacity as Executive Director of the New York
State Thruway Authority and the New York State Canal
Corporation; CARLOS MILLAN, in his official capacity as
Director of Employee Relations and Employee Safety, New
York State Thruway Authority and New York State Canal
Corporation; HOWARD P. MILSTEIN, individually and in his
official capacity as Chairman of New York State Thruway/Canal
Corporation Board of Directors; E. VIRGIL CONWAY, in his
official capacity as Board Member of the New York State
Thruway/Canal Corporation Board of Directors; NEW YORK
STATE THRUWAY AUTHORITY; DONNA J. LUH, in her
official capacity as Vice-Chairman of New York State Thruway/
Canal Corporation Board of Directors; RICHARD N. SIMBERG,
in his official capacity as Board Member of the New York State
Thruway/Canal Corporation Board of Directors; BRANDON R.
SALL, in his official capacity as Board Member of the New York
State Thruway/Canal Corporation Board of Directors; J. DONALD
RICE, JR., in his official capacity as Board Member of the New York
State Thruway/Canal Corporation Board of Directors; and JOSE
HOLGUIN-VERAS, in his official capacity as Board Member of
the New York State Thruway/Canal Corporation Board of Directors,



                                          -2-
     Case 1:13-cv-00918-FJS-CFH Document 194 Filed 08/19/21 Page 3 of 12




                           Defendants.


NEW YORK STATE THRUWAY EMPLOYEES LOCAL 72;
JOSEPH E. COLOMBO; GEORGE E. SAVOIE; and DAVID
M. MAZZEO, individually and on behalf of all others similarly
situated,

                           Plaintiffs,

                    v.                                            1:14-CV-1043
                                                                    (FJS/CFH)

NEW YORK STATE THRUWAY AUTHORITY;
HOWARD P. MILSTEIN, individually and in his official
capacity as Chairman of the New York State Thruway
Authority; THOMAS J. MADISON, JR., individually and
in his official capacity as Executive Director of the New
York State Thruway Authority; THOMAS RYAN, in his
official capacity; E. VIRGIL CONWAY, in his official capacity
as Board Member of the New York State Thruway Authority;
JOHN F. BARR, in his official capacity as Director of
Administrative Services of the New York State Thruway
Authority; JOHN M. BRYAN, in his official capacity as Chief
Financial Officer and Treasurer of the New York State Thruway
Authority; DONNA J. LUH, in her official capacity as Vice-Chair
of the New York State Thruway Authority Board of Directors; J.
DONALD RICE, JR., in his official capacity as Board Member of
the New York State Thruway Authority; BRANDON R. SALL, in
his official capacity as Board Member of the New York State
Thruway Authority; RICHARD N. SIMBERG, in his official
capacity as Board Member of the New York State Thruway
Authority; and JOSE HOLGUIN-VERAS, in his official capacity
as Board Member of the New York State Thruway Authority,

                           Defendants.



APPEARANCES                                     OF COUNSEL


CIVIL SERVICES EMPLOYEES                        AARON E. KAPLAN, ESQ.
ASSOCIATION, INC.                               JENNIFER C. ZEGARELLI, ESQ.
143 Washington Avenue
P.O. Box 7125, Capitol Station


                                          -3-
     Case 1:13-cv-00918-FJS-CFH Document 194 Filed 08/19/21 Page 4 of 12




Albany, New York 12224
Attorneys for Plaintiffs Danny
Donohue, Civil Service Employees
Association, Inc., Local 1000, AFSCME,
AFL-CIO, William Coleman, William
Miller, John Metzgier, Jack Wiedeman,
John Dellio, Michael Bouleris, Maureen
Alonzo, and Marcos Diamantatos

LIVINGSTON ADLER PULDA                           NICOLE M. ROTHGEB, ESQ.
MEIKLEJOHN & KELLY                               GREGG D. ADLER, ESQ.
557 Prospect Avenue
Hartford, Connecticut 06205
Attorneys for Plaintiffs Danny
Donohue, Civil Service Employees
Association, Inc., Local 1000, AFSCME,
AFL-CIO, William Coleman, William
Miller, John Metzgier, Jack Wiedeman,
John Dellio, Michael Bouleris, Maureen
Alonzo, Marcos Diamantatos, New York
State Thruway Employees Local 72, Joseph
E. Colombo, George E. Savoie, and David
M. Mazzeo

WHITEMAN, OSTERMAN &                             BETH A. BOURASSA, ESQ.
HANNA LLP                                        CHRISTOPHER W. MEYER, ESQ.
One Commerce Plaza                               MONICA R. SKANES, ESQ.
Suite 1900                                       NORMA G. MEACHAM, ESQ.
Albany, New York 12260
Attorneys for Defendants Carlos
Millan, Brian U. Stratton, E. Virgil
Conway, Richard N. Simberg, New
York State Thruway Authority, New
York State Canal Corporation, Donna
J. Luh, Brandon R. Sall, J. Donald Rice,
Jr., Jose Holguin-Veras, Howard P.
Milstein, Thomas J. Madison, Jr., Thomas
Ryan, and John F. Barr




                                           -4-
       Case 1:13-cv-00918-FJS-CFH Document 194 Filed 08/19/21 Page 5 of 12




CAPEZZA HILL, LLP                                     BENJAMIN W. HILL, ESQ.
30 South Pearl Street
Suite P-110 Albany, New York 12207
Attorneys for Defendant Thomas J.
Madison, Jr.

DREYER BOYAJIAN LLP                                   WILLIAM J. DREYER, ESQ.
75 Columbia Street
Albany, New York 12210
Attorneys for Defendant Thomas J.
Madison, Jr.

E. STEWART JONES HACKER                               E. STEWART JONES, JR., ESQ.
MURPHY, LLP
28 Second Street
Troy, New York 12180
Attorneys for Defendant John M. Bryan

SCULLIN, Senior Judge
                         MEMORANDUM-DECISION AND ORDER
                                       I. INTRODUCTION

        Pending before the Court is Plaintiffs' joint motion for reconsideration of the Court's July

31, 2020 Memorandum-Decision and Order granting Defendants partial summary judgment

("July MDO"), brought pursuant to Fed. R. Civ. P. 60(b) and Local Rule 60.1. 1 See Dkt. No.

181.




1
  Although Plaintiffs cited Rule 59(e) of the Federal Rules of Civil Procedure as the basis for
their motion for reconsideration, that rule does not apply here because the Court has not entered
a judgement in this matter. Rule 60(b) and Local Rule 60.1 (previously Local Rule 7.1(g)) serve
as the proper basis for Plaintiffs' motion. However, the standards of review for Rules 59(e) and
60(b) are the same; and, thus, the Court will analyze this motion as if Plaintiffs had cited Rule
60(b).
                                                -5-
     Case 1:13-cv-00918-FJS-CFH Document 194 Filed 08/19/21 Page 6 of 12




                                 II. PROCEDURAL HISTORY

       In April 2013, Defendants New York State Thruway Authority ("Thruway") and New

York State Canal Corporation ("Canal") instituted a reduction in force ("RIF"), which resulted in

the termination of 198 total union-represented employees between Plaintiffs Civil Service

Employees Association, Inc., AFSCME, AFL-CIO ("CSEA") and New York State Thruway

Employees Local 72 ("Teamsters"). See Dkt. No. 165-2 at 3-4. In response, on August 2, 2013,

Plaintiff CSEA commenced two actions on behalf of its members against Defendant Thruway

and Defendant Canal for violations under state law and the First Amendment, Equal Protection

Clause, Due Process Clause, and the Contract Clause of the United States Constitution. See Dkt.

No. 1; see also Donohue v. Madison, No. 1:13-CV-920, Dkt. No. 1. On June 17, 2014, Plaintiff

Teamsters commenced an action on behalf of its members against Defendant Thruway. See New

York State Thruway Employees Local 72 v. New York State Thruway Authority, No. 1:14-CV-

1043, Dkt. No. 2. On October 2, 2014, the Court consolidated the three actions and designated

Case No. 1:13-CV-918 as the Lead Case. See Dkt. No. 45.

       On May 31, 2016, Defendants filed a motion for summary judgment, to which Plaintiffs

responded by filing a cross-motion for partial summary judgment. See Dkt. Nos. 114, 116, 120.

On April 14, 2017, the Court issued an Order dismissing Plaintiffs' Due Process, Contract

Clause, and state-law claims because they chose not to pursue those claims. See Dkt. No. 142 at

23. Additionally, in its April 14, 2017 Order, the Court granted Defendants' motion for summary

judgment as to Plaintiffs' First Amendment retaliation claim and denied Defendants' motion for

summary judgment as to Plaintiffs' First Amendment targeting claim. See id. Defendants then

moved for the Court to reconsider its decision or certify the issue to the Second Circuit, see Dkt.

No. 144, to which the Court responded by denying the motion to reconsider but certifying the

                                               -6-
       Case 1:13-cv-00918-FJS-CFH Document 194 Filed 08/19/21 Page 7 of 12




issue to the Second Circuit, see Dkt. No. 152. The question that the Court certified was "[u]nder

[State Emp. Bargaining Agent Coalition v. Rowland, 718 F.3d 126 (2d Cir. 2013)] are 'union-

represented individuals during the bargaining process' – consisting of both union members and

agency shop payors – a protected class, such that employment decisions based on employees'

union representation during collective bargaining are subject to strict scrutiny?" See Dkt. No.

152.

        The Second Circuit granted Defendants' motion for leave to appeal an interlocutory order,

see Dkt. No. 154; and, on November 18, 2019, it held that "AFPs do not have a First Amendment

right to freedom of association merely because they are represented by a union during collective

bargaining," see Dkt. No. 156 at 16. The parties then stipulated to dismiss the AFPs' claims; and,

thus, Defendants' employees who were union members at the time of the RIF are the only

individual Plaintiffs who remain. See Dkt. No. 160. As to the union-member Plaintiffs' First

Amendment claims, the Second Circuit affirmed this Court's decision as applied to the union

member Plaintiffs, holding that strict scrutiny applied to Defendants' decision to terminate the

union members if they did so based on the employees' union membership. See Dkt. No. 156 at

17. The Second Circuit further noted the Court's view that Plaintiffs' First Amendment targeting

claim and Equal Protection claim raise the same issues; and, therefore, in light of the Court's

heavy reliance on its interpretation of Rowland, 2 it instructed the Court to revisit Plaintiffs' Equal

Protection claim on remand. See id. at 13 n.2.

        On January 15, 2020, Defendants filed a motion for partial summary judgment to dismiss

Plaintiffs' Equal Protection claim, see Dkt. No. 162, which the Court granted, finding that, "when


2
 Rowland held that employees do not automatically enjoy First Amendment protections by
having union representation during collective bargaining. See id. at 13 n.2.
                                                 -7-
     Case 1:13-cv-00918-FJS-CFH Document 194 Filed 08/19/21 Page 8 of 12




relying on the available evidence, no reasonable factfinder could find that Plaintiffs and the

M[anagerial]/C[onfidential] employees were 'similarly situated' in 'all material respects[,]'" see

Dkt. No. 180 at 15. Pending before the Court is Plaintiffs' joint motion for reconsideration of the

July MDO, brought pursuant to Rule 60 of the Federal Rules of Civil Procedure and Local Rule

60.1. See Dkt. No. 181.




                                        III. DISCUSSION

A. Standard of review

       Rule 60 of the Federal Rules of Civil Procedure provides that a party may file a motion

for relief from a final judgment, order, or proceeding to correct "mistake, inadvertence, surprise,

or excusable neglect . . . [or] any other reason that justifies relief." Fed. R. Civ. P. 60(b). When

applying Rule 60(b), "the Northern District 'recognizes only three possible grounds upon which

motions for reconsideration may be granted; they are (1) an intervening change in controlling

law, (2) the availability of new evidence not previously available, or (3) the need to correct a

clear error of law or prevent manifest injustice.'" Gaston v. Coughlin, 102 F. Supp. 2d 81, 83

(N.D.N.Y. 2000) (quoting In re C-TC 9th Ave. Partnership, 182 B.R. 1, 3 (N.D.N.Y. 1995)

(McAvoy, C.J.)). The standard for reconsideration is the same under Northern District of New

York Local Rule 60.1, which was formerly Local Rule 7.1(g). See Taormina v. Int'l Bus. Machs.

Corp., No. 1:04-CV-1508 (FJS/RFT), 2006 WL 3717338, *1 (N.D.N.Y. Dec. 14, 2006) (citation

omitted); N.D.N.Y. L.R. 60.1. The standard on a motion for reconsideration is strict, and the

Court will generally deny reconsideration where the moving party does not "'point to controlling

decisions or data that the court overlooked -- matters, in other words, that might reasonably be


                                                -8-
      Case 1:13-cv-00918-FJS-CFH Document 194 Filed 08/19/21 Page 9 of 12




expected to alter the conclusion reached by the court.'" Lewis v. Martinez, 9:15-CV-55

(MAD/ATB), 2019 WL 2105562, *1 (N.D.N.Y. May 14, 2019) (quoting Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (citations omitted)). Indeed, the Second Circuit

has stated that a motion for reconsideration is not meant to "'relitigate[ ] old issues, present[ ] the

case under new theories, secur[e] a rehearing on the merits, or otherwise tak[e] a second bite at

the apple.'" Henderson v. Rite Aid of New York, Inc., No. 16-CV-785V(Sr), 2018 WL 514094,

*1 (W.D.N.Y. Jan. 23, 2018) (quoting Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d

36, 52 (2d Cir. 2012) (internal quotation omitted), cert. denied, 569 U.S. 918 (2013)).




B. The July MDO

       On July 31, 2020, the Court issued a Memorandum-Decision Order granting Defendants'

motion for summary judgment on Plaintiffs' Equal Protection claim. See Dkt. No. 180.

Plaintiffs' Equal Protection claim relies on the argument that Defendants treated them differently

than the similarly situated non-union, managerial/confidential ("M/C") employees in that they

were laid off for exercising their constitutionally protected right to assemble as a union. See id.

at 11. In opposition to Defendants' motion for summary judgment, Plaintiffs argued that they

were similarly situated to the M/C employees because many of the M/C employees held the

same job titles and received similar pay, similar benefits, such as health insurance, and the same

retirement pension. See id.

       In granting Defendants' motion for summary judgment, the Court found that Plaintiffs

were only similarly situated to the M/C employees in that they both collected New York State

retirement benefits and pensions and that they both received the same health insurance plan, with


                                                 -9-
     Case 1:13-cv-00918-FJS-CFH Document 194 Filed 08/19/21 Page 10 of 12




the exception that the workers hired after 2005 paid different amounts for health insurance

depending on whether they were M/C employees or union member employees. See id. at 13.

Beyond those similarities, the Court emphasized that the union member and M/C employees'

salaries and benefits were determined by different mechanisms as Defendants could alter the

M/C employees' salaries and benefits at-will, but they could not do so to the union member

employees. See id. at 13-14. The Court also highlighted several differences between the

Plaintiffs' and the M/C employees' salaries. See id. at 14-15. Accordingly, the Court found that

there was no evidence that Plaintiffs and the M/C employees received the same salaries, annual

increases, or other payments, nor was there evidence that Plaintiffs and the M/C employees had

the same job titles or duties, or that they were subjected to the same workplace standards. See id.

at 15. Therefore, the Court found that no reasonable jury could find that Plaintiffs and the M/C

employees were similarly situated in all material respects and granted Defendants' motion for

summary judgment as to Plaintiffs' Equal Protection claim. See id.




C. Plaintiffs' joint motion for reconsideration of the Court's July MDO

       On August 14, 2020, Plaintiffs filed a joint motion for the Court to reconsider its July

MDO on the grounds that it failed to consider undisputed facts and supporting evidence in the

record. See Dkt. No. 181-2.

       To state a claim for violation of their rights under the Fourteenth Amendment's Equal

Protection Clause, Plaintiffs "'must demonstrate that [they] w[ere] treated differently than others

similarly situated as a result of intentional or purposeful discrimination.'" Mishtaku v. Espada,

669 F. App'x 35, 36 (2d Cir. 2016) (summary order) (quotation omitted). To establish that they


                                               - 10 -
     Case 1:13-cv-00918-FJS-CFH Document 194 Filed 08/19/21 Page 11 of 12




are similarly situated to the M/C employees, Plaintiffs must demonstrate that they are similarly

situated "in all material respects" to those employees. See Jackson v. Syracuse Newspapers, No.

5:10-CV-01362 (NAM/DEP), 2013 WL 5423711, *15 (N.D.N.Y. Sept. 26, 2013) (citing

Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000) citing Shumway v. United Parcel

Service, 118 F.3d 60, 64 (2d Cir. 1997)). The inquiry into whether a plaintiff is similarly situated

to his comparators "in all material respects" is context specific and varies from case-to-case. See

Anderson v. New York City Dep't of Fin., No. 19-CV-7971 (RA), 2021 WL 168476, *2

(S.D.N.Y. Jan. 19, 2021) (citing Brown v. Daikin Am., Inc., 756 F.3d 219, 230 (2d Cir. 2014)).

Generally, in the employment context, a plaintiff may be similarly situated "in all material

respects" when he and his comparators "'were subject to the same workplace standards.'" Irons

v. Bedford-Stuyvesant Cmty. Legal Servs., No. 13-CV-4467 (MKB), 2015 WL 5692860, *11

(E.D.N.Y. Sept. 28, 2015) (quoting [Brown v. Daikin Am., Inc., 756 F.3d 219, 230 (2d Cir.

2014)]) (other citation omitted).

       Plaintiffs argue that the Court committed clear error or manifest injustice in its July MDO

by holding that Plaintiffs and the M/C employees were not "similarly situated" in "all material

respects" because they had the same job titles and duties, were subject to the same workplace

standards, and paid similar amounts for healthcare coverage. See Dkt. No. 181-2 at 9-10.

However, Plaintiffs already argued in their initial opposition to Defendants' motion for summary

judgment that they were similarly situated to M/C employees because they had the same job

titles, were paid the same amount, received the same benefits, and received the same pensions as

union member employees. See Dkt. No. 171-1 at 19. Thus, Plaintiffs are merely attempting to

relitigate issues that they already raised in their initial opposition to Defendants' motion for

partial summary judgment. See Clookey v. Citibank, N.A., No. 8:14-cv-1318, 2016 WL


                                                - 11 -
     Case 1:13-cv-00918-FJS-CFH Document 194 Filed 08/19/21 Page 12 of 12




3365438, *1 (N.D.N.Y. June 16, 2016) (denying the plaintiff's motion for reconsideration

because he merely sought to relitigate issues that the court had already decided). Accordingly,

the Court rejects Plaintiffs' argument and denies their motion for reconsideration. 3




                                       IV. CONCLUSION

       After carefully reviewing the entire file in this matter, the parties' submissions, and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Plaintiffs' joint motion for reconsideration of the Court's July 31, 2020

Memorandum-Decision and Order, see Dkt. No. 181, is DENIED.

IT IS SO ORDERED.

Dated: August 19, 2021
       Syracuse, New York




3
  Even if the Court were to consider Plaintiffs' argument, it would still deny their motion because
they failed to explain how the alleged similarities on which they rely demonstrate that the Court
committed clear error or manifest injustice by finding that they were not similarly situated in all
material respects to the M/C employees.
                                               - 12 -
